Citation Nr: 0709549	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic cluster 
headaches, to include the question of whether the headaches 
are due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 until 
November 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issue on 
appeal.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's chronic cluster headaches are related to active 
service.


CONCLUSION OF LAW
 
Chronic cluster headaches were incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran claims that his headaches are a result of his 
service in the Gulf War.  During the January 2007 hearing, 
the veteran complained of debilitating pain during an attack 
of headaches.  He stated that he suffers an attack about 
every four months and that the cluster of headaches can last 
up to five weeks at a time. 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

VA compensation shall also be paid for certain disabilities 
due to undiagnosed illnesses to veterans who exhibit 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, which include headaches, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  38 U.S.C.A. §§ 1113, 1117, 
1118; 38 C.F.R. § 3.317. 

The veteran did serve in Southwest Asia during the Persian 
Gulf War, and as stated above, he maintains that he has an 
undiagnosed illness manifested by cluster headaches.  The 
service medical records reflect occasional complaints of 
headaches.  See Service Medical Records (Aug. 1990, Dec. 
1991).  

In February 2005, the veteran underwent a VA examination.  
The examiner noted that the veteran had suffered from cluster 
headaches since 1992 and was diagnosed with them in 1997 by a 
VA neurologist.  The veteran was noted as having prostrating, 
episodic cluster headaches which occur every four to six 
months.  No diagnosis was given.
 
In this case, the Board finds that service connection for 
headaches as a manifestation of an undiagnosed illness must 
be granted.  The very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis, or known 
cause, to account for the symptomatology.

As the cause of the veteran's headaches is not known, the 
Board finds entitlement is warranted under the undiagnosed 
illness provisions.  In arriving at this conclusion, it is 
conceded that the requirements for a 10 percent rating are 
met.  Under 38 C.F.R. § Part 4, Diagnostic Code 8100 required 
characteristic prostrating attacks averaging one in two 
months over last several months.  The frequency of headaches 
reported in this case is somewhat different than that 
contemplated by the schedular criteria.  As reported by the 
veteran, he may go four months without headaches, but will 
then have headaches every day for about a thirty day period, 
with the daily headaches lasting about four hours and being 
of a prostrating nature.  If the average is contemplated, it 
would appear that the minimum requirements for a 10 percent 
rating have been satisfied.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Because of the favorable outcome in this case, any 
failure of VA to fully comply with the VCAA is harmless 
error. 


ORDER

Entitlement to service connection for chronic cluster 
headaches is granted.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


